Citation Nr: 0633787	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-35 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1985 to August 1995.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that increased the 
veteran's PTSD evaluation from 50 to 70 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

In written arguments dated October 4, 2006, the veteran's 
representative alleges that a May 2004 assessment by the 
veteran's treating psychiatrist shows the veteran's PTSD has 
increased in severity since his most recent VA examination in 
September 2003.  The May 2004 assessment reports the veteran 
has chronic, severe PTSD that renders him unemployable; that 
he has suicidal ideations; and that he has a GAF score of 35.  
In light of the allegations of worsening and the extent of 
time since he was last examined, another VA examination is 
indicated.  Recent VA and private medical records may also 
contain information pertinent to this claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for any award of compensation.  
While he has not disagreed with the effective date assigned 
to date, since the case is being remanded anyway, the RO will 
have the opportunity to cure the notice deficiency.  

Accordingly, the case is REMANDED for the following:

1. The RO should provide the veteran 
notice regarding effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2. The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
PTSD since September 2003.  The RO should 
obtain records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any reports 
of such VA treatment (not already of 
record).

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the current severity of his 
PTSD.  His claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The RO should also ensure 
that the examiner has a copy of the 
criteria for rating mental disorders 
available for review.  The examiner should 
describe all current symptoms of the PTSD 
in detail, and comment as to the nature 
and the extent of the impact the symptoms 
would be expected to have on social and 
occupational functioning.  Findings 
reported should note the presence/or 
absence, and extent, of each of the 
symptoms listed in the criteria for a 100 
percent rating (or other symptoms of like 
gravity).  The examiner should 
specifically opine as to whether the 
symptoms of PTSD are of such gravity that 
they would be expected to result in total 
occupational and social impairment.  The 
examiner should explain the rationale for 
all opinions given. 
4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


